Judgment, Supreme Court, New York County, entered May 17, 1976, unanimously affirmed, without costs and without disbursements. We agree entirely with the reasons stated by Justice Gellinoff at Special Term, for the conclusion, in effect, that appellant retirement system is estopped from denying the validity of its correction of prior administrative error by belated acceptance of appellant’s election of pension plan. We observe in addition that all that was involved here was an appropriate recognition that petitioner respondent had indeed elected her retirement plan within the prescribed time by mailing it timely. Concur—Stevens, P. J., Kupferman, Birns, Silverman and Markewich, JJ.